               Case 2:15-cr-00035-JAM Document 114 Filed 01/27/21 Page 1 of 1



 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3
     E-mail: attyberdinella@gmail.com
 4   Phone: (559) 436-8000
     Fax: (559) 436-8900
 5
     Counsel for Defendant,
 6   Clifford Abram McDowell

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                      ) Case No.: 2:15CR00035-1
                                                    )
11                  Plaintiff,                      ) ORDER TO SEAL RECORDS
                                                    )
12           vs.                                    ) Hon. John A. Mendez, Presiding
                                                    )
13   CLIFFORD ABRAM MCDOWELL,                       )
                                                    )
14                  Defendant.                      )
                                                    )
15                                                  )

16

17            Upon application of the Defendant Clifford McDowell, through Counsel Michael W.
18    Berdinella, and good cause being show as set forth in Defendant's Request to Seal at Docket
19    112,
20           IT IS HEREBY ORDERED that Defendant’s Exhibits A through N in support of Mr.

21   McDowell’s Defendant’s Reply to the Government’s Opposition to Defendant’s Motion to

22   Reduce Sentence Pursuant to 18 U.S.C. 3582(C)(1)(A). shall be SEALED until ordered

23   unsealed by the Court.

24           IT IS SO ORDERED

25   DATED: January 26, 2021                      /s/ John A. Mendez
                                                  THE HONORABLE JOHN A. MENDEZ
26                                                UNITED STATES DISTRICT COURT JUDGE
27

28                                      Notice of Request to Seal - 1
